Exhibit 10.39

Confidential

LOGO [g60887snap0003.gif]

Via FedEx

    ·

February 20, 2007

Robert Korzenski

4521 Sand Pit Road

Oshkosh, WI 54904

Dear Bob:

As you are aware, Solo Cup Company and one or more if its subsidiaries (“the
Company”), may become involved in a Sale (as defined in Section 7 below) of its
Hoffmaster business, including its Creative Expressions Group (“Hoffmaster”).
Your contributions have been important to the success of Hoffmaster, and your
active involvement in the marketing and sales effort leading up to a Sale,
particularly in the area of communication with potential purchasers, is
important to the Company. Therefore, on behalf of the Board of Directors of the
Company, I am pleased to offer you this agreement (the “Agreement”), which will
provide a financial incentive for you to remain with the Company through the
date of Sale and to assist the Sale team as deemed warranted. The benefit
provided to you by this Agreement, which is contingent upon the conditions set
forth below, will be a lump sum payment of an amount between 33% and 66% of your
current annual base salary, subject to Section 5 below, and will be determined
by the Compensation Committee of the Company’s board of directors in its sole
discretion.

The terms of this Agreement are as follows:

1. Success Bonus. You are eligible for a success bonus payment in the amount
specified above (the “Success Bonus Payment”), subject to the terms and
conditions of this Agreement. In the event that a Sale of Hoffmaster occurs
during your employment with the Company (subject to Section 9 below) , the
Success Bonus Payment will be paid to you in cash on the closing date of a Sale
(“Closing Date”). If you violate any of the terms and conditions of this
Agreement, including without limitation any of the covenants set forth in
Section 2 below, you will forfeit your eligibility for the Success Bonus
Payment.

2. Covenants. In consideration for the payment and agreements described in this
Agreement, you agree, in addition to (and not in lieu of) any pre-existing
covenants and obligations to the Company (whose terms shall not be affected by
this Agreement), as follows:

(a) Confidentiality. You will not disclose to any party any (i) information
concerning the existence of or terms contained in this Agreement, except to your
spouse and



--------------------------------------------------------------------------------

your financial or legal adviser, provided that you take all reasonable measures
to assure that he or she does not disclose the terms of this Agreement to any
third party except as otherwise required by law; or (ii) information related to
the Sale transaction including price, parties, arrangements, schedules and all
related information pertinent to the solicitation, presentation, and closure of
a Sale of Hoffmaster, except information which is required to be provided to any
governmental agency and which becomes public information.

(b) Cooperation. You will agree to the terms and conditions contained in this
Agreement by signing and returning the enclosed copy to the Company. During the
period beginning on the date that you sign and return this Agreement to the
Company and ending on the Closing Date, you will: (i) support the Company in a
successful Sale of Hoffmaster, including, if and as requested by the Company,
assistance in information preparation and communication with potential buyers in
compliance with the processes established for this purpose; (ii) complete your
assigned job duties and business objectives in a professional and businesslike
manner; and (iii) maintain a positive work environment and provide leadership
for associates of the Company.

(c) Continued Employment. You will remain an employee in good standing with the
Company up to and including the Closing Date. If your employment with the
Company is terminated for any reason prior to the Closing Date, you will not
receive any Success Bonus Payment.

3. Assignment. The Company may assign any or all of its rights and obligations
under this Agreement to any successor. You hereby consent to any such assignment
and assumption. You may not assign your rights and obligations under this
Agreement.

4. Binding Effect. This Agreement and all your rights hereunder shall inure to
the benefit of and be enforceable by you and your personal and legal
representatives, executors, administrators, successors and heirs. This Agreement
and all of the Company’s obligations hereunder shall be binding upon the Company
and its successors and assigns.

5. Taxes. The Company may withhold from any amounts payable under this Agreement
all taxes that the Company reasonably determines to be required pursuant to any
law, regulation, or ruling. However, it is your obligation to pay all required
taxes on any amounts provided under this Agreement, regardless of whether
withholding is required.

6. Governing Law. The provisions of this Agreement will be construed and
enforced in accordance with the laws of the State of Illinois, determined
without regard to its choice of law rules.

7. Definition of Sale. For purposes of this Agreement, a “Sale” will be deemed
to occur upon the sale by the Company of all or substantially all of the assets
of Hoffmaster, to any person or group that is not an affiliate of the Company.

8. Survival. The provisions of Sections 2(a) and 6 of this Agreement shall
survive the termination of your employment.

 

2



--------------------------------------------------------------------------------

9. Termination. This Agreement shall be terminated by the Company at any time
upon written notice to you. If not so terminated before that date, this
Agreement shall expire and terminate if a Sale is not completed on or before
December 31, 2007.

 

Please indicate your acceptance by signing below and returning it to me within
seven (7) days from the date of this letter.

Very truly yours,

 

/s/ Jeffrey W. Long

Jeffrey W. Long

Chairman of the Compensation Committee

Solo Cup Company Board of Directors

 

I accept and agree to the terms described above.

 

/s/ Robert M. Korzenski Date:   March 28, 2007

 

3